Citation Nr: 1410133	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-47 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for thoracic back strain.

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to service connection for elevated blood pressure.

4.  Entitlement to service connection for warts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of that hearing has been associated with the Veteran's file. 

The issues of entitlement to service connection for thoracic back strain and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In March 2012, at a hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran withdrew from the appeal the claims for service connection for elevated blood pressure and for warts.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for elevated blood pressure have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for service connection for warts have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his hearing before the undersigned VLJ, the Veteran withdrew his appeals for service connection for elevated blood pressure and service connection for warts.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.


ORDER

The appeal of the claim for service connection for elevated blood pressure is dismissed.

The appeal of the claim for service connection for warts is dismissed.


REMAND

The Veteran seeks service connection for a back strain and service connection for a sleep disorder.  While delay is regrettable, the Board finds that additional development is needed in this case. 

With regard to the Veteran's claimed back strain, service treatment records show complaints and treatment for back complaints, to include in 1997, 1998, 2001 and 2007.  However, on VA spine examination in August 2010, no disability was found.  The examiner noted a normal clinical examination and normal x-ray examination of the lumbar and thoracic spine.  The examiner opined that there was no diagnosis present; therefore, there was no disability to which a disabling condition could be attached.  

A letter dated in June 2011 from a private physician indicates that the Veteran had suffered from low back pain since service.  The physician noted that the Veteran continued to have chronic back pain and took over the counter medication to relieve the pain.    

At his March 2012 videoconference hearing, the Veteran reported hurting his neck and back in service.  He noted injuring his back during physical training.  He reported ongoing treatment for his back and going to a physical therapist to alleviate his back pain.  He noted that his back would spasm and that he was "pretty much useless" for the day.  He noted that he had reduced range of motion and, at times, a visible limp.  

The Veteran had multiple episodes of treatment for back pain and strain in service and has continued to complain of back pain and spasm since his last VA examination approximately 3 years ago.  As such, the Board finds that an additional examination to determine whether the Veteran now has a diagnosed disorder that is related to service is warranted.   38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claimed sleep disorder, service treatment records reflect that on a November 2007 Report of Medical History, the Veteran noted that he had trouble sleeping through the night.  In November 2007, the Veteran was diagnosed with "sleep disorder" and was to be referred for a sleep study.  The examiner noted that the Veteran reported repetitive nightmares.  

The Veteran underwent a VA respiratory examination in August 2010.  The examiner noted no history of sleep apnea symptoms.  An August 2010 VA mental disorder examination report reflects that the Veteran had trouble falling and staying asleep.  The Veteran was diagnosed with depression and a sleep disorder.  The examiner opined that the Veteran's condition was most likely caused by or a result of military service.  The Veteran was afforded a VA posttraumatic stress disorder (PTSD) examination in August 2012.  The Veteran's symptoms included chronic sleep impairment.  Service connection for PTSD is in effect, and the evaluation assigned contemplates sleep impairment.  

However, at his March 2012 videoconference hearing, the Veteran reported that while in service, he felt tired during the day.  He noted suffering from insomnia and that he currently used a continuous positive airway pressure (CPAP) device to assist his sleeping.  As it is possible the Veteran has a diagnosed sleep disorder distinct from sleep impairment as a symptom of PTSD, an additional examination is needed.  

Lastly, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who diagnosed and treated him for sleep apnea and his back disability.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, obtain relevant VA treatment records from the VA South Texas Healthcare System dating since June 2008.  If requested records cannot be obtained, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA examination to determine whether the Veteran suffers from a diagnosed back disability and if so, whether such is related to his complaints in service.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The examiner should diagnose any back disability found to be present.  If the Veteran is found to have a diagnosed thoracic or lumbar disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current back disability had its onset in service or is otherwise related to service.  In responding to the above, the examiner should address any diagnoses of back strain noted in service and the reports of pain and spasms since service.  The examiner should provide the reasoning for the opinions provided.

3.  If evidence is received confirming the Veteran's diagnosis of sleep apnea, the claims file should be forwarded to a VA physician to obtain an opinion as to whether the Veteran's sleep apnea is related to service.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file and any electronic VA treatment records, the physician should provide an opinion as to whether the Veteran's sleep apnea at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to service.  In rendering the opinion, the examiner should consider the Veteran's complaints in service of sleep problems.  The rationale for the opinion expressed should be provided.

4.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


